Name: 2010/237/: Commission Decision of 27Ã April 2010 amending Decision 2009/379/EC setting the amounts which, pursuant to Council Regulations (EC) NoÃ 1782/2003, (EC) NoÃ 378/2007, (EC) NoÃ 479/2008 and (EC) NoÃ 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision
 Subject Matter: regions and regional policy;  EU finance;  agricultural policy
 Date Published: 2010-04-28

 28.4.2010 EN Official Journal of the European Union L 106/16 COMMISSION DECISION of 27 April 2010 amending Decision 2009/379/EC setting the amounts which, pursuant to Council Regulations (EC) No 1782/2003, (EC) No 378/2007, (EC) No 479/2008 and (EC) No 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure (2010/237/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Commission Decision 2009/379/EC (2) sets the amounts which, pursuant to Articles 10(2) and 143d of Council Regulation (EC) No 1782/2003 (3), Article 4(1) of Council Regulation (EC) No 378/2007 (4), Article 190a of Council Regulation (EC) No 1234/2007 (5) and Articles 9(1), 10(3), 134 and 135 of Council Regulation (EC) No 73/2009 (6), are made available to the European Agricultural Fund for Rural Development (EAFRD), as well as the amounts available for the European Agricultural Guarantee Fund (EAGF) expenditure. (2) Commission Decision 2009/780/EC of 22 October 2009 fixing the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012 (7) has been repealed by Commission Decision 2010/235/EU (8) in order to take into account the decision taken by Portugal not to apply voluntary modulation at all. (3) Decision 2009/1005/EU of the European Parliament and of the Council (9) as regards the financing of the European Economic Recovery Plan has further reduced the net amount available for EAGF expenditure in line with the provisions of Article 12(1) of Council Regulation (EC) No 1290/2005. (4) Decision 2009/379/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Sole Article The Annex to Decision 2009/379/EC is amended in accordance with the Annex to this Decision. Done at Brussels, 27 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 117, 12.5.2009, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 95, 5.4.2007, p. 1. (5) OJ L 299, 16.11.2007, p. 1. (6) OJ L 30, 31.1.2009, p. 16. (7) OJ L 278, 23.10.2009, p. 59. (8) See page 12 of this Official Journal. (9) OJ L 347, 24.12.2009, p. 26. ANNEX In the Annex to Decision 2009/379/EC, the entries for the years 2010, 2011, 2012, and 2013 are replaced by the following: (EUR million) Budget year Amounts made available for EAFRD Article 12(1) of Regulation (EC) No 1290/2005 Net balance available for EAGF expenditure Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Article 9(1) of Regulation (EC) No 73/2009 Article 134 of Regulation (EC) No 73/2009 Article 135 of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 4(1) of Regulation (EC) No 378/2007 Article 190a(2) of Regulation (EC) No 1234/2007 2010 1 867,1 22 397 82,11 501,821534 44 275,968466 2011 2 095,3 22 484 51,6 374,9 122,61 44 466,59 2012 2 355,3 22 484 51,6 347,3 122,61 44 710,19 2013 2 640,9 22 484 51,6 313,9 122,61 44 938,99